DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-11 and 13-19 are objected to because of the following informalities: the dependent claims need to delete “An” and replace with --The-- as the dependent claims further limit the ice maker of independent claims 1 and 12.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ice formation device in claims 1, 12, 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed fails to give any definitive description of what the ice formation device structure is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “ice formation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification as originally filed fails to give any definitive description of what the ice formation device structure is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 is rejected to because of the following: the limitation requires the pump to be connected to the pump by a screw, this is structurally impossible as the pump is one element itself.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broadbent et al. (6,109,055), hereafter referred to as “Broadbent.”
Regarding Claim 1: Broadbent teaches an ice maker (10) for forming ice, the ice maker (10) comprising: a refrigeration system (20) comprising an ice formation device (60); a water system (62, 63, 70) for supplying water to the ice formation device (60), the water system (62, 63, 70) comprising a water reservoir (70) configured to hold water to be formed into ice, passaging (63) providing fluid communication between the water reservoir (70) and the ice formation device (60), and a water level sensor (84, 86, 90) for detecting an amount of water in the reservoir (70), the water level sensor (84, 86, 90) including a fitting (94); and a sensor mount (90d) for mounting the fitting of the water level sensor (84, 86, 90) on the ice maker (10) at a sensing position in which the fitting (94) connects the water level sensor (84, 86, 90) to the reservoir (70) for detecting the amount of water in the reservoir (70); wherein the sensor mount (90d) is configured to be lockingly engaged with the fitting (94) to releasably mount (paragraph [0040], lines 1-14) the fitting (94) on the ice maker (10) at the sensing position.
Regarding Claim 2: Broadbent further teaches wherein locking engagement between the sensor mount (90d) and the fitting (94) is configured to releasably mount the fitting on the ice maker (title) without any additional fasteners (see Figure 5). 
Regarding Claim 4: Broadbent further teaches wherein the sensor mount (90d) comprises a mounting plate (90c) defining a sensor opening (see Figure 5), the fitting (94) configured to be received in the sensor opening (see Figure 5).
Claims 1-2, 4, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (6,109,055), hereafter referred to as “Kato.”
Regarding Claim 1: Kato teaches an ice maker for forming ice (title), the ice maker (see Figure 1) comprising: a refrigeration system (17) comprising an ice formation device (18); 
a water system (20, 21, 30, 18) for supplying water to the ice formation device (18), the water system (20, 21, 30, 18) comprising a water reservoir (21) configured to hold water to be formed into ice, passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device (18), and 
a water level sensor (31) for detecting an amount of water in the reservoir (21), the water level sensor (31) including a fitting (31a); and 
a sensor mount (31b) for mounting the fitting (31a) of the water level sensor (31) on the ice maker (title) at a sensing position (Column 3, lines 28-32) in which the fitting connects the water level sensor (31) to the reservoir (21) for detecting the amount of water in the reservoir (Column 3, lines 24-28);
wherein the sensor mount is configured to be lockingly engaged with the fitting to releasably mount the fitting on the ice maker (title) at the sensing position (see Figure 3). 
Regarding Claim 2: Kato further teaches wherein locking engagement between the sensor mount (31b) and the fitting (31a) is configured to releasably mount the fitting on the ice maker (title) without any additional fasteners (Column 3, lines 24-28). 
Regarding Claim 4: Kato further teaches wherein the sensor mount (31b) comprises a mounting plate (31c) defining a sensor opening (see Figure 2), the fitting (31a) configured to be received in the sensor opening (see Figure 3). 
Regarding Claim 20: Kato teaches an ice maker for forming ice (title), the ice maker (title) comprising: a refrigeration system (17) comprising an ice formation device (18); and a water system (21, 22, 30) for supplying water to the ice formation device (18), the water system comprising a water reservoir (21) configured to hold water to be formed into ice, passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device (18), a water pump (30) configured to pump water from the water reservoir (21) through the passaging to the ice formation device (Column 2, lines 48-55), and a water level sensor (31) for detecting an amount of water in the reservoir (21); wherein the water reservoir (21) comprises a bottom portion and a top portion extending across at least part of the bottom portion (see 21 in Figure 2), the top portion of the water reservoir defining a sensor mount (surface of 21 for 31 to rest on see Figure 3) for mounting at least a portion of the water level sensor (31) on the water reservoir (21) for detecting the amount of water in the reservoir (21) and a pump mount (surface of 21 for 30 to rest on see Figure 3) for mounting at least a portion of the water pump (30) on the water reservoir (21) for pumping water from the water reservoir through the passaging (Column 2, lines 48-55). 
Regarding Claim 21: Kato teaches an ice maker for forming ice (title), the ice maker (title) comprising: a refrigeration system (17) comprising an ice formation device (18); and a water system (21, 22, 30) for supplying water to the ice formation device (18), the water system comprising a water reservoir (21) configured to hold water to be formed into ice (Column 2, lines 54-60), passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device, a water pump (30) configured to pump water from the water reservoir (21) through the passaging to the ice formation device (18, Column 2, lines 48-55), and a water level sensor (31) for detecting an amount of water in the reservoir (21); 
a mounting plate (32) connected to at least one of the water level sensor (31) and the water pump (30); and a support (39 and 40) comprising at least one vertically extending support wall formed from a single monolithic piece of material (see 39 in Figure 2), the vertically extending support wall including first and second integrally formed connectors (end plates of 39); wherein the first connector is configured to attach the mounting plate (32) to the support and the second connector is configured to attach the pump (30) to the support such that the support positions the mounting plate (32) with respect to the pump (30) so that at least one of (a) the water level sensor (31) connected to the mounting plate (32) is configured to detect the amount of water in the reservoir and (b) the water pump (30) connected to the mounting plate (32) is configured to pump water from the water reservoir (21) through the passaging (20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (6,109,055), hereafter referred to as “Kato,” in view of Hofmann (4, 283, 645). 
Regarding Claim 3: Kato fails to teach wherein the fitting is lockingly engageable with the sensor mount by a bayonet connection. 
Hofmann teaches a fitting (35) is lockingly engageable (see Figure 1) with a mount (36) by a bayonet connection (lobes 33 and 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fitting is lockingly engageable with the sensor mount by a bayonet connection to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 2014/0208781 A1), hereafter referred to as “Broadbent,” in view of Etter et al. (US 2012/0090406 A1), hereafter referred to as “Etter.” 
Regarding Claim 5: Broadbent fails to teach wherein the fitting comprises a shaft extending along a shaft axis from a proximal end portion to a distal end portion, a bayonet arm extending radially outward from the shaft, and a flange extending radially outward from the shaft at a location proximally spaced from the bayonet arm such that a gap extends along the shaft axis between the bayonet arm and the flange. 
Etter teaches a fitting (3) comprises a shaft (32) extending along a shaft axis from a proximal end portion to a distal end portion (see Figure 1), a bayonet arm (45) extending radially outward from the shaft (32), and a flange (31 and 33) extending radially outward from the shaft (32) at a location proximally spaced from the bayonet arm such that a gap (see Figure 1, 25) extends along the shaft axis (see Figure 1) between the bayonet arm (45) and the flange (31 and 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the fitting comprises a shaft extending along a shaft axis from a proximal end portion to a distal end portion, a bayonet arm extending radially outward from the shaft, and a flange extending radially outward from the shaft at a location proximally spaced from the bayonet arm such that a gap extends along the shaft axis between the bayonet arm and the flange to the structure of Broadbent as taught by Etter in order to advantageously select connection from a variety of know connection means (see Etter, paragraph [0021], lines 1-2). 
Regarding Claim 6: Broadbent modifies supra further teaches wherein the sensor opening (see Figure 5 of Broadbent, gap in 99) is configured such that, when the fitting (94 of Broadbent) is in a first rotational position about the shaft axis (32 of Etter), the fitting (94 of Broadbent) is passable into the opening by movement along the shaft axis (32 of Etter) until the flange (31 and 33 of Etter) engages the mounting plate (90c of Broadbent). 
Regarding Claim 7: Broadbent modified supra further teaches wherein when the flange (31 and 33 of Etter) engages the mounting plate (90C of Broadbent), the fitting (94 of Broadbent) is rotatable about the shaft axis (32 of Etter) from the first rotational position in a locking rotational direction to a second rotational position in which a portion of the mounting plate (90c of Broadbent) is captured in the gap (see Figure 1, 25 of Etter) between the flange (31 and 33 of Etter) and the bayonet arm (45 of Etter). 
Regarding Claim 8: Broadbent fails to teach wherein the mounting plate comprises a detent configured to engage the flange when the fitting is in the second rotational position to retain the fitting at the second rotational position. 
Etter teaches a mounting plate (34) comprises a detent (11) configured to engage the flange (31) when a fitting (3) is in a second rotational position to retain the fitting (3) at the second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises a detent configured to engage the flange when the fitting is in the second rotational position to retain the fitting at the second rotational position to the structure of Broadbent as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11). 
Regarding Claim 9: Broadbent modified supra further teaches wherein the flange (31 and 33 of Etter) includes a recess (space for pin 11 of Etter) configured to receive the detent (11 of Etter) when the flange is in the second rotational position (paragraph [0047], lines 1-11 of Etter), the recess (space for pin 11 of Etter) being angularly offset from the bayonet (45 of Etter) arm about the shaft axis (of 32 of Etter). 
Regarding Claim 10: Broadbent fails to teach wherein the mounting plate comprises a counter-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position in a counter-rotational direction away from the second rotational position. 
Etter teaches wherein a mounting plate (34) comprises a counter-rotation stop (36) configured to inhibit rotation of a fitting (32’’) about a shaft axis (of 32) from a first rotational position in a counter-rotational direction away from a second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises a counter-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position in a counter-rotational direction away from the second rotational position to the structure of Broadbent as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11). 
Regarding Claim 11: Broadbent fails to teach wherein the mounting plate comprises an over-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position beyond the second rotational position. 
Etter teaches wherein amounting plate (34) comprises an over-rotation stop (36) configured to inhibit rotation of a fitting (32’’) about a shaft axis (of 32) from a first rotational position beyond a second rotational position (paragraph [0047], lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the mounting plate comprises an over-rotation stop configured to inhibit rotation of the fitting about the shaft axis from the first rotational position beyond the second rotational position to the structure of Broadbent as taught by Etter in order to advantageously use magnets to further control the rotation of the shaft (see Etter, paragraph [0047], lines 1-11).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (6,109,055), hereafter referred to as “Kato,” in view of Hofmann (4, 283, 645).
Regarding Claim 12: Kato teaches an ice maker (title) for forming ice (abstract, lines 1-3), the ice maker (see Figure 1) comprising: a refrigeration system (17) comprising an ice formation device (18); a water system (21, 22, 30) for supplying water to the ice formation device (18), the water system (21, 22, 30) comprising a water reservoir (21) configured to hold water to be formed into ice, passaging (20) providing fluid communication between the water reservoir (21) and the ice formation device (18), and a water pump (30) configured to pump water from the water reservoir (21) through the passaging (20) to the ice formation device (18); and a pump mount (32) for mounting the water pump on the ice maker (see Figure 1) for pumping water from the water reservoir (21) through the passaging (20).
Kato fails to teach wherein the water pump is configured to be connected to the pump mount by a bayonet connection. 
Hofmann teaches a water pump (29) is configured to be connected to a pump mount (9) by a bayonet connection (lobes 33 and 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump is configured to be connected to the pump mount by a bayonet connection to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 
Regarding Claim 13: Kato further teaches wherein the water pump (30) is further configured to be connected to the pump (30) by a screw (54). 
Regarding Claim 14: Kato further teaches further comprising a housing (40) having a pump access opening (hole in 30) through which the water pump (30) is accessible in the housing (see Figure 3). 
Regarding Claim 15: Kato modified supra further teaches wherein the pump mount (32 of Kato modified by 9 of Hofmann) has a bayonet connection region (lobes 33 and 34 area of Hofmann) at which the water pump (30 of Kato) is configured to be connected to the pump mount (32 of Kato modified by 9 of Hofmann) by the bayonet connection (lobes 33 and 34 of Hofmann) and a screw connection region (51 of Hofmann) at which the water pump (30 of Kato) is configured to be connected to the pump mount (32 of Kato modified by 9 of Hofmann) by the screw (51 of Hofmann), the screw connection region (51 of Hofmann) being closer to the pump access opening (hole in 30 of Kato) than the bayonet connection region (lobes 33 and 34 area of Hofmann).
Regarding Claim 16: Kato fails teach wherein the water pump comprises a mounting flange including a bayonet arm.
Hofmann teaches a water pump (29) comprises a mounting flange (36 and 50) including a bayonet arm (lobes 33). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the water pump comprises a mounting flange including a bayonet arm to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 
Regarding Claim 17: Kato fails to teach wherein the pump mount comprises a mounting plate, a receiver, and a bayonet slot between the receiver and the mounting plate. 
Hofmann teaches a pump mount (2) comprises a mounting plate (35), a receiver (30), and a bayonet slot (gap between parts) between the receiver and the mounting plate (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the pump mount comprises a mounting plate, a receiver, and a bayonet slot between the receiver and the mounting plate to the structure of Kato as taught by Hofmann in order to advantageously provide a secure and sealing connection of the pump elements (see Hofmann, Column 1, lines 50-63). 
Regarding Claim 18: Kato modified supra further teaches wherein the mounting flange (36 and 50 of Hofmann) is configured to be slidably engaged with the mounting plate (35 of Hofmann) for rotation about an axis from a first rotational position in which the bayonet arm (33 of Hofmann) is spaced from the bayonet slot (gap between parts of Hofmann) to a second rotational position in which the bayonet arm is received in the bayonet slot (Column 1, lines 50-63 of Hofmann). 
Regarding Claim 19: Kato modified supra further teaches wherein the mounting flange (50 of Hofmann) further comprises a screw arm (51 of Hofmann) spaced apart from the bayonet arm (lobes 33 of Hofmann). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollen et al. (US 2006/0026985 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763